COURT OF
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-434-CV
IN RE ALDO ADDLEMAN, MIRIAM                                                   
RELATORS
ADDLEMAN AND SOVEREIGN HOMES
CORPORATION
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION (1)
------------
The court has considered relator's petition for writ of mandamus and is of
the opinion that relief should be denied. Accordingly, relator's petition for
writ of mandamus is denied.
Relator shall pay all costs of this original proceeding, for which let
execution issue.
                                                                                   
PER CURIAM
PANEL B: GARDNER, HOLMAN, and WALKER, JJ.
WALKER, J. would request a response.
[DELIVERED JAN. 10. 2003]

1. See Tex. R. App. P. 47.4.